Lillian A. v Nicholas A. (2015 NY Slip Op 06989)





Lillian A. v Nicholas A.


2015 NY Slip Op 06989


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15736

[*1] In re Lillian A., Petitioner-Appellant, —
vNicholas A., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.

Order, Family Court, New York County (Christopher W. Coffey, Referee), entered on or about May 22, 2014, which, after a fact-finding hearing, among other things, dismissed the petition for an order of protection, unanimously affirmed, without costs.
The Family Court properly dismissed the petition, because petitioner failed to establish by a fair preponderance of the evidence that respondent, her brother, had committed any acts warranting an order of protection in her favor (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). No basis
exists to disturb the Family Court's findings that respondent and two nonparty witnesses were more credible than petitioner (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK